                                       Case 3:16-cr-00440-WHA Document 150 Filed 02/12/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                 Plaintiff,                           No. CR 16-0440 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   YEVGENIY ALEKSANDROVICH                            NOTICE RE TRIAL
                                       NIKULIN,
                                  14
                                                     Defendant.
                                  15

                                  16

                                  17        The undersigned judge reminds counsel that the courtroom will be dark from March 12

                                  18   through 17 (and possibly 18) due to personal reasons. Counsel should plan their case

                                  19   accordingly. The trial will begin on March 9 and go through March 11 and resume from

                                  20   March 18 or 19 and thereafter.

                                  21

                                  22        IT IS SO ORDERED.

                                  23

                                  24   Dated: February 12, 2020.

                                  25
                                                                                            WILLIAM ALSUP
                                  26                                                        UNITED STATES DISTRICT JUDGE
                                  27

                                  28
